Citation Nr: 1220610	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-39 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for stomach ulcers, claimed as due to acid poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2006, the RO denied the Veteran's claim that for service connection for stomach ulcers, claimed as due to acid poisoning.

2.  The evidence received since the RO's May 2006 decision denying the Veteran's claim for service connection for stomach ulcers, claimed as due to acid poisoning, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the RO's May 2006 decision denying the Veteran's claim for service connection for stomach ulcers, claimed as due to acid poisoning; the claim for stomach ulcers, claimed as due to acid poisoning, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

In April 1946, and April 1948, the RO denied a claim for service connection for stomach ulcers.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c).  In a final and unappealed decision, dated in May 1994, the RO denied a claim for "acid poison."  Id.  In final and unappealed decisions, dated in August 1995, June 2003, and May 2006, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for stomach condition.  

In July 2007, the Veteran filed to reopen the claim, and in April 2008, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in May 2006.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for ulcers, peptic (gastric or duodenal), when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record at the time of the RO's May 2006 decision included the Veteran's original claim for service connection for a stomach disorder, received in October 1945.  In his claim, he reported being treated for stomach ulcers in January 1945, and that he received medication for his ulcers the following month (i.e., in February 1945), and that he received medicine every month.  In a July 1995 statement, the Veteran reported that he had been hospitalized at a field hospital in Germany for about three weeks after drinking poisoned water.  

The Veteran's service treatment reports did not show that he received any relevant treatment.  His separation examination report, dated in October 1945, showed that his abdominal wall and viscera were clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1945 and 2006.  This evidence included a November 1945 VA examination report, which showed that the Veteran reported a history of a "stomach disorder," and that he "[r]eceived no treatment."  The report notes, "It was a gnawing feeling in stomach accompanied by a lot of gas and belching.  Was given some medicine and stomach improved."  On examination, no abnormalities of the digestive system were noted.  There was no relevant diagnosis.  

VA reports showed that in April 1950, he was treated for an acute fever of unknown origin, and that between December 1957 and January 1958, he was treated for a fractured right leg.  Neither of these reports contains any relevant history, or diagnosis.  

There was no relevant medical evidence of record dated between 1958 and 1996, a period of about 38 years.

A private treatment report, dated in July 1996, showed that the Veteran reported a history of a "pretty severe esophageal injury from poisoned water in an area where they were surrounded by the Germans for a number of days."  An examination of his abdomen was negative.  There was no relevant diagnosis.  

VA reports, dated between 2003 and 2006, included a number of VA progress notes which listed disorders that included "esophagitis, unspecified."  A July 2003 report showed that the Veteran reported damaging his esophagus during service after drinking poisoned well water; the report noted esophageal dysmotility.  A December 2003 report noted complaints of dysphagia which the Veteran related to "acid ingestion" during his service.  An EGD (esophagogastroduodenoscopy) contained impressions noting a hiatal hernia, and a few superficial erosions in the antrum.  

A lay statement, from C.M.U., received in July 2003, showed that he stated that the Veteran was his brother-in-law, that he met the Veteran in 1960, and that he had difficulty swallowing and could not eat comfortably.  He stated that the Veteran had told him that he had consumed poisoned water out of a well during service, and had a damaged esophagus as a result.  

At the time of the RO's May 2006 decision, there was no competent evidence to show that the Veteran had a stomach disorder prior to 2006, or to show that such a disorder was related to his service.  

Evidence received since the RO's May 2006 decision consists of a VA report (Medical Form 2580), which notes inpatient treatment between November 1, 1945 and November 9, 1945.  VA hospital records, covering treatment provided between 1957 and 1958, show treatment for a fractured right leg.  VA reports, dated between 1998 and 2011, include some reports that are duplicative of the evidence that was of record in May 2006.  The evidence which is not duplicative shows that a number of reports note "esophageal dysmotility 8/98," and distal esophagitis.  A May 2000 report notes that the Veteran complained of a three-week history of diarrhea.  The assessment notes diarrhea, possibly infectious.  A May 2004 report notes that he was taking stomach medication (not further specified).  A May 2008 report notes gastroesophageal reflux disorder, and esphagitis with stricture on EGD in August 2006. 

This evidence, which was not of record at the time of the May 2006 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, the Medical Form 2580 does not indicate the nature of the symptoms being treated, the treatment provided, or a diagnosis.  Reports dated around the time of his original claim, filed in October 1945, indicate that he was admitted in order to evaluate his claim.  See e.g., VA Form 15-737, dated in November 1945; VA memorandum, dated November 10, 1945.  The ensuing VA examination report, dated in November 1945, was of record at the time of the RO's May 2006 decision.  As for the VA hospital reports dated between 1957 and 1958, they show treatment for a fractured right leg, and they do not contain any relevant findings.  None of the other submitted medical evidence is dated prior to 1998, which is at about 53 years after separation from service.  None of this evidence contains an etiological opinion which associates a stomach disability, to include stomach ulcers, with the Veteran's service.  In summary, the ultimate question in the case, which was previously unsubstantiated, continues to be unsupported.  

The only other pertinent evidence received since the May 2006 denial of the claim consists of written testimony from the Veteran.  Such testimony, as it relates to a causal connection between a stomach/ulcer condition and the Veteran's service, is duplicative and not new and material.  Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  The Board therefore finds that the submitted evidence is not both new and material and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened. 

Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, a VA Form 10-7132, dated in February 2011, shows that the Kansas City VAMC stated that the first date of activity that they had for the Veteran was in July 1995, and that the first date of any treatment was in July 1998.  The report states that, in response to the RO's request for records from 1945, that their facility opened in 1953 (the Board notes that reports from a VA hospital in Kansas City, covering treatment between 1957 and 1958, are of record).  In January 2012, the RO issued a memorandum in which it detailed the attempts that had been made to obtain the Veteran's treatment reports from the Kansas City VA Medical Center (VAMC) between 1949 and 2004 (other than those already associated with the claims file, which date from 1998 to 2004).  The RO concluded that all attempts to obtain additional service treatment reports had been correctly followed, and that, "All efforts to obtain the needed military information have been exhausted; further attempts will be futile and that based on these facts, the record is not available."  See 38 C.F.R. § 3.159(e)  (2011).  Finally, as the Board has determined that new and material evidence has not been presented, an examination and/or an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for stomach ulcers, claimed as due to acid poisoning, is not reopened.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


